Citation Nr: 0805576	
Decision Date: 02/18/08    Archive Date: 02/26/08

DOCKET NO.  05-37 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for residuals of a left leg fracture.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to August 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, District of Columbia that granted the 
veteran's claim of entitlement to service connection for left 
leg fracture residuals with an evaluation of 10 percent.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In an October 2005 rating decision, the RO increased the 
veteran's disability rating to 20 percent, but the veteran 
continued with the appeal.


FINDINGS OF FACT

1. Residuals of a left leg fracture approximate malunion of 
the tibia and fibula with moderate knee or ankle disability.

2. The veteran's left leg is one-half inch shorter than his 
right leg.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for residuals of a left leg fracture have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655(b), 
4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5262, 5275 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, June 2004 
and December 2005 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection and 
in increased rating, and the division of responsibility 
between the veteran and VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007), these letters essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting that the veteran provide any information or 
evidence in his possession that pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in December 2005.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
supplemental statement of the case to the veteran in April 
2006.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006.  However, as the Board concludes below 
that the preponderance is against the veteran's claim for an 
increased rating, any questions as to the appropriate 
effective date to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, a VA compensation and pension 
examination, and written statements from the veteran.  

The veteran was scheduled for another VA examination in 
February 2006 but cancelled the examination, and has not 
expressed willingness to be rescheduled for an examination.  
Thus, the Board does not find that a remand in order to 
obtain a new VA examination is warranted.

Therefore, there is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran, and the Board determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Increased Initial Rating

The veteran argues that he is entitled to an initial 
disability rating in excess of 20 percent for residuals of a 
left leg fracture.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

The veteran is currently rated Diagnostic Code (DC) 5262 for 
impairment of the tibia and fibula.  Under DC 5262, where 
there is malunion of the tibia or fibula, a 10 percent rating 
is warranted for where there is slight knee or ankle 
disability, 20 percent is warranted where there is moderate 
knee or ankle disability, and 30 percent is warranted where 
there is marked knee or ankle disability.  A 40 percent 
rating is warranted for nonunion of the tibia or fibula with 
loose motion, requiring a brace.  38 C.F.R. § 4.71a, DC 5262.

The Board also notes DC 5275, for shortening of the bones of 
the lower extremity. Under that provision, when the 
shortening is from 1-1/4 to 2 inches (3.2 centimeters to 5.1 
centimeters), a 10 percent rating is assigned.  When the 
shortening is from 2 to 2-1/2 inches (5.1 centimeters to 6.4 
centimeters), a 20 percent rating is assigned.  When the 
shortening is from 2-1/2 to 3 inches (6.4 centimeters to 7.6 
centimeters), a 30 percent rating is assigned.  When the 
shortening is from 3 to 3-1/2 inches (7.6 centimeters to 8.9 
centimeters), a 40 percent rating is assigned.  When the 
shortening is from 3-1/2 to 4 inches (8.9 centimeters to 10.2 
centimeters), a 50 percent rating is assigned.  When the 
shortening is over 4 inches (10.2 centimeters), a 60 percent 
rating is assigned.  Disabilities rated at 50 or 60 percent 
under DC 5275 are also entitled to special monthly 
compensation.  Ratings based on shortening of the leg may not 
be combined with other ratings for fracture or faulty union 
in the same extremity.  38 C.F.R. § 4.71a, DC 5275.

In the instant case, the veteran's service medical records 
indicate that the veteran injured his left leg in 1995, which 
included both a tibia and fibula fracture, and that, 
subsequently, the veteran underwent several surgeries.

The only examination or treatment record containing objective 
medical findings for the veteran's left leg fracture 
residuals of the one-year period preceding the veteran's 
effective date of service connection, which is September 1, 
2004, is a July 2004 VA compensation and pension examination.  
At the time of examination, the veteran reported a constant, 
mild pain, which increased with change in weather and any 
kind of activity.  He also reported that the pain decreased 
with rest and Vioxx, and that he did not use any devices.  It 
was noted that the injury did not have an effect on the 
veteran's day to day life or work, and that it was not 
reported to be swollen, hot, red, stiff, weak, unstable, 
giving-out, getting tired, or lacking endurance.  On 
examination, no edema, tenderness, guarding, redness, heat, 
instability, abnormal movement, spasm, pain on motion, pain 
on motion against resistance, or pain on repeated movement 
was noted.  Also, the right leg was noted to be one-half inch 
longer than the left leg.  X-rays showed old healed fracture 
of the distal tibia with placement of an intramedullary rod, 
and old healed fracture of the proximal fibula.  The veteran 
was diagnosed as having left leg fracture with ongoing 
symptoms and signs.

There is no post-service medical evidence of record.

After reviewing the record, the Board finds that the 
veteran's left leg fracture residuals do not more closely 
approximate the criteria for a 30 percent disability rating 
under any relevant diagnostic code than those for a 20 
percent rating.

The record does not reflect that the current condition of the 
veteran's left leg fracture residuals approximates malunion 
of the tibia and fibula with marked knee or ankle disability.  
On July 2004 examination of the left leg, no edema, 
tenderness, guarding, redness, heat, instability, abnormal 
movement, spasm, pain on motion, pain on motion against 
resistance, or pain on repeated movement was noted.  It was 
also noted that the veteran did not use any devices for the 
left leg.  Essentially, there was no indication of marked 
knee, ankle, or left leg disability.  Based on the findings 
of this examination, the veteran's left leg fracture 
residuals more closely approximate moderate knee or ankle 
disability than marked knee or ankle disability.  Thus, the 
veteran is not entitled to a 30 percent rating under DC 5262.

Also, the veteran is not entitled to an increased rating 
under DC 5275.  On July 2004 VA examination, the right leg 
was noted to be one-half inch longer than the left leg.  
Thus, there has been not been shown to be two and one-half to 
three inches shortening of the left lower extremity.  The 
Board also notes that a separate rating under this code is 
not warranted, as ratings under DC 5275 are not combined with 
other ratings for fracture or faulty union in the same 
extremity.

The Board has also considered the regulations for knee 
disability, but notes that the veteran is already separately 
rated for torn cartilage of the left knee, and finds that any 
consideration of limitation of knee motion is more properly 
considered in the disability rating for that condition, which 
is not presently on appeal.

The Board notes the veteran's contentions that the July 2004 
VA examination was inadequate, that his leg may have nerve 
damage, that the VA examiner did not adequately consider 
ankle disability, that the VA examiner did not adequately 
measure the length of his legs, and that his left leg 
disability is more severe than the VA examination or his 
disability rating indicate, particularly considering pain on 
use.  The veteran was scheduled for another VA examination in 
February 2006, and cancelled the examination.  The veteran 
also submitted a statement, received in March 2006, 
indicating that the he had decided to cancel his most recent 
medical appointment and requesting that his case be sent 
immediately to the Board.

When a claimant fails to report for an examination that is 
scheduled in conjunction with an original compensation claim, 
the claim is rated based on the evidence of record.  
38 C.F.R. § 3.655(b).  The veteran cancelled his scheduled VA 
examination, has not expressed willingness to report to 
another VA examination, and has not submitted additional 
medical records probative of his current level of left leg 
disability.  Moreover, although the veteran has asserted in 
written statements that his current rating does not 
adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board in this 
case must rely heavily on the July 2004 VA examination, which 
does not indicate marked knee, ankle, or left leg disability.

The Board has also reviewed the veteran's service medical 
records, but notes that the only examination or treatment 
record containing objective medical findings of the one-year 
period preceding the veteran's effective date of service 
connection is the July 2004 VA compensation and pension 
examination.  In an initial claim for a higher disability 
rating, the present level of disability is of primary 
concern, and the veteran is not entitled to disability 
compensation for symptoms he experienced in service where 
those symptoms did not persist into the period for which he 
has been awarded compensation; rather, VA must consider 
severity of disability during the period for which the 
veteran is eligible for service connection.  See Moore v. 
Nicholson, 21 Vet. App. 211, 215-217 (2007).  The veteran was 
eligible for service connection on September 1, 2004, and the 
July 2004 VA compensation and pension examination contains 
the only objective medical findings for the veteran's left 
leg fracture residuals of record that are contemporaneous 
with the period that the veteran was eligible for service 
connection.  Thus, again, the Board in this case must rely 
heavily on the July 2004 VA examination, which does not 
indicate marked knee, ankle, or left leg disability.

Accordingly, a disability rating in excess of 20 percent for 
residuals of a left leg fracture is not warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).






ORDER

Entitlement to an initial disability rating in excess of 20 
percent for residuals of a left leg fracture is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


